      Case 2:18-cv-00002-BMM Document 95-4 Filed 07/29/19 Page 1 of 3



Nadine Nadow
MT Bar # 58353967
601 Cheyenne St., #202
Golden, CO 80403
nnadow@gmail.com
(978) 501-7045


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

                                    )
JOHN MEYER,                         )
                                    )       Case No. 2:18-CV-0002-BMM
            Plaintiff,              )
      vs.                           )
                                    )
BIG SKY RESORT; SALEWA              )              EXHIBIT 4
NORTH AMERICA                       )
                                    )
            Defendants.             )
                                    )
                                    )
                                    )
                                    )
                                    )
Case 2:18-cv-00002-BMM Document 95-4 Filed 07/29/19 Page 2 of 3
Case 2:18-cv-00002-BMM Document 95-4 Filed 07/29/19 Page 3 of 3
